— Lyon J.

By the Court.

delivering the opinion.
On the trial of the caveat in the Court below, we think it *756was right in rejecting the warrant of survey. The description of the lands intended to be surveyed, as expressed in the warrant, was “a tract of land which shall contain one thousand acres in said county, adjoining lands of W. B, Miller and others.” This description was not a sufficient compliance with the Act of 1783, Cobb’s Dig. 667, requiring that the warrant to survey land under head rights shall describe the buttings and bounding» of the land as particularly as may be. The object of the statute was that the warrant should contain such a description of the lands intended to be surveyed as would identify them; that the record to be made by the Clerk of the application, “ specifying the but-tings and boundings of the land contained in the same,” should amount to something more than a mere notice that an application had been made, and a warrant issued; that the record should give such description of the particular lands, for the survey of which the warrant issued, as would, give other persons notice of what lands were intended to be surveyed; and of course the record could only follow the warrant. The warrant is an essential link in the chain of events to the obtaining a grant, and the description must be sufficiently certain to enable the surveyor to enter upon the particular tract authorized to be surveyed, and intended to be granted; the description given in this warrant is not sufficient for any purpose; the land to be surveyed adjoins land of W. B. Miller and others. What others? who is in the possession or occupation of any lands that adjoin the tract to be surveyed ? This warrant does not show. Concede the fact that Miller owned but one tract, and was in the possession of that, on which side of him does the tract intended to be surveyed lie ? Is it north, south, east or west? The warrant is silent. But suppose that Miller owned a dozen or more tracts in different parts of the county, which one of the tracts must this adjoin ? And if the warrant is good in this case, it would be in any other. So we say that .the description in the warrant did not answer the require-*757merits of the statute, and the Court did right to reject it. And the warrant being rejected the whole proceeding was disposed of.
The offer of the applicant to prove that he was in possession of the land surveyed, might have been a.circumstance to aid the application before the justices, and to have been inserted in their warrant, but it was improper to cure or aid a defective warrant.
Neither could the offer to show that a grant had already issued to this applicant, on a different application, remedy the difficulty. This latter application was a proceeding to obtain a grant for certain lands, and it must stand or fall on its own merits; and so must the grant already issued. If that grant was a good one, this proceeding was unnecessary, and ought to have been dismissed; if it was not a good one, it should not be allowed to aid in procuring one that would be good. The warrant for a survey must stand or fall on its own merits; as it was issued by the tribunal appointed by law for that purpose, it cannot be amended or supported by any collateral or outside circumstance in another Court, '
The case itself, is of no importance, and the parties themselves entitled to but little consideration from the Court, as from the facts of the record, one of them is an intermeddler in a matter in which he had no interest; and the other is interrupting the Court with an application for lands, for which according to his own account, he has already a grant from the State; and for this reason Judge Stephens is of the opinion that the costs (the only thing now in controversy) ought to be divided between them. But as the case is now out of Court, and no error has been committed in disposing of it, we will let it remain out.
Judgment affirmed.